Fourth Court of Appeals
                                      San Antonio, Texas
                                           November 2, 2022

                                          No. 04-22-00592-CV

                                        IN RE Jonathan RIVAS

                                          Original Proceeding 1

                                                ORDER

       On September 15, 2022, relator filed a petition for writ of mandamus. After considering
the petition and this record, this court concludes relator is not entitled to the relief sought.
Accordingly, the petition for writ of mandamus is DENIED. See TEX. R. APP. P. 52.8(a).

        It is so ORDERED on November 2, 2022.



                                                                  _____________________________
                                                                  Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of November, 2022.

                                                                  _____________________________
                                                                  Michael A. Cruz, Clerk of Court




1
  This proceeding arises out of Cause No. 2021CVA000440D1, styled Roel Sauceda v. Jonathan Rivas, pending in
the 49th Judicial District Court, Webb County, Texas, the Honorable Joe Lopez presiding.